Title: To James Madison from Jonathan Russell, 21 May 1816
From: Russell, Jonathan
To: Madison, James


        
          Sir
          Stockholm 21st May 1816
        
        Mr. Reuben G. Beasley having reason to believe that the consulate at Bordeaux will soon become vacant, has determined to repair to the United States, in order to apply, in person, for the appointment to that trust.
        I am not ignorant of the many charges which have, openly and secretly, been circulated to his disadvantage, but I need not say that could I for a ⟨moment⟩ believe these charges to be well founded my own honor would forbid me to raise my voice in his favour. I have not, however, taking counsel only of my friendship, inconsiderately prejudged them—or acquitted him without investigation. The result of this investigation, as far as I have been able to extend it, has been the unequivocal conviction that the charges which have been preferred against him are entirely unjust. Those which affect him as a public officer have originated in an ignorance of the limits of his official duties, and of the extent of the rights of those who have impatiently and unjustly complained. He has even been preposterously made responsible for events which it was impossible for him to foresee, and over which he could have no controul. The charges against him as a man and as a citizen are unfortunately to be traced to a less excusable source. Disappointed interest or wounded overweening vanity have excited against him ungenerous enemies who have sought a mean revenge by dark and covert calumnies.
        I will not detain you with details, which might tresspass too far on your time and which, besides, would involve the unpleasant necessity of becoming myself an accuser. I will confine myself therefore to assuring you of my thorough persuasion of the moral integrity of Mr. Beasley and of the purity of his intentions in the discharge of his official functions.
        The conviction that the charges brought against him are unfounded may, perhaps, have inspired me with the lively interest due to an injured man. Of this feeling, however, I cannot be ashamed, and I shall dare even to believe that, when you shall have been well acquainted with all the facts, you will at least approve if not participate in it.
        To your justice I confidently trust him, and should you find him innocent, of which I do not doubt, a consideration of his wrongs and of his misfortunes will, I am confident, coopertate [sic], with his qualifications and his services, to procure for him a favorable decision on his application for the consulate at Bordeaux.
        It is with you, Sir, that functionaries abroad delight to believe they shall always find a sanctuary from the loud abuse or the secret malignity with which they may be unjus[t]ly pursued—and obtain, through the renewed evidence of your confidence, a vindication from their wrongs, if not an

indemnity for their sufferings. I have the honour to be with the most profound respect Sir Your very faithful & Obedient Servant
        
          Jona Russell
        
      